Order filed August 23, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00685-CR
                                   ____________

                      MIRNA SALAS ABBOTT, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 207th District Court
                             Comal County, Texas
                      Trial Court Cause No. CR2017-585

                                    ORDER

      The clerk’s record was filed August 15, 2018. Our review has determined that
a relevant item has been omitted from the clerk’s record. See Tex. R. App. P. 34.5(c).
The record does not contain the judgment of conviction.

      The Comal County District Clerk is directed to file a supplemental clerk’s
record on or before September 5, 2018, containing the judgment of conviction.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM